Regency Energy Partners Announces New Chief Legal Officer DALLAS, May 1, 2008 – The Board of Directors of Regency Energy Partners LP (Nasdaq: RGNC) announced today the appointment of Dan Fleckman as chief legal officer, executive vice president and secretary. Fleckman has more than 35 years of experience in private practice and corporate executive legal positions, representing publicly and privately held companies in corporate finance, corporate governance, mergers and acquisitions, and strategic alliances. He comes to Regency from Vinson & Elkins LLP in Houston where he most recently served as partner. Fleckman will replace William E. Joor III, who, as previously announced, will retire May 15, 2008. Byron R.
